Citation Nr: 1041093	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-24 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis. 

2.  For the period prior to August 27, 2008, entitlement to an 
initial rating in excess of 10 percent for thoracolumbar spine 
strain. 

3.  For the period beginning August 27, 2008, entitlement to a 
rating in excess of 20 percent for thoracolumbar spine strain. 

4.  For the period prior to August 27, 2008, entitlement to an 
initial compensable rating for chronic left ankle strain. 

5.  For the period beginning August 27, 2008, entitlement to a 
rating in excess of 10 percent for chronic left ankle strain. 

6.  For the period prior to August 27, 2008, entitlement to an 
initial compensable rating for chronic right ankle strain. 

7.  For the period beginning August 27, 2008, entitlement to a 
rating in excess of 10 percent for chronic right ankle strain. 

8.  Entitlement to an initial compensable rating for fracture of 
the fifth digit of the left foot.   

9.  Entitlement to an initial compensable rating for bilateral 
hearing loss disability. 

10.  Entitlement to an initial compensable rating for erectile 
dysfunction. 

11.  Entitlement to an initial compensable rating for status-post 
right epididymal cyst and left varicocele. 

12.  Entitlement to an initial compensable rating for migraine 
headaches. 

13.  For the period prior to December 7, 2007, entitlement to an 
initial compensable rating for left carpal tunnel syndrome. 

14.  For the period beginning December 7, 2007, entitlement to a 
rating in excess of 10 percent for left carpal tunnel syndrome. 

15.  For the period prior to December 7, 2007, entitlement to an 
initial compensable rating for right carpal tunnel syndrome. 

16.  For the period beginning December 7, 2007, entitlement to a 
rating in excess of 10 percent for right carpal tunnel syndrome. 

17.  For the period prior to August 15, 2008, entitlement to an 
initial compensable rating for tinea pedis. 

18.  For the period from August 15, 2008, to August 31, 2010, 
entitlement to a rating in excess of 10 percent for tinea pedis. 

19.  For the period beginning September 1, 2010, entitlement to a 
compensable rating for tinea pedis. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to January 
2006. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) which, in part, denied 
service connection for bilateral plantar fasciitis and granted 
service connection for the increased rating claims currently on 
appeal.  In February 2009, the RO increased the disability 
evaluations for thoracolumbar spine strain, bilateral carpal 
tunnel syndrome, bilateral chronic ankle strain, and tinea pedis 
as discussed in detail below. 

In September 2010, the Veteran submitted additional evidence.  
This evidence has not been reviewed by the agency of original 
jurisdiction (AOJ) nor has the Veteran included a written waiver 
of this procedural right for the evidence he submitted.   
However, review of the evidence shows that they are mostly 
duplicative of VA treatment records and examination reports 
already of record, or records which are not pertinent to the 
claims currently on appeal.  Therefore, it is not prejudicial for 
the Board to proceed with the claims.  See 38 C.F.R. §§ 19.37, 
20.1304 (2010).  

The issues of increased ratings for service-connected knee 
disabilities, neck disability, and allergic rhinitis have been 
raised by the record, but have not been adjudicated by the AOJ.  
Therefore, the Board does not have jurisdiction over them, and 
they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran does not have bilateral plantar fasciitis related 
to service. 

2.  For the period prior to August 27, 2008, the Veteran's 
thoracolumbar spine strain has been manifested by pain and slight 
limitation of motion. 

3.  For the period beginning August 27, 2008, the Veteran's 
thoracolumbar spine strain has been manifested by pain and 
moderate limitation of motion. 

4.  For the period prior to August 27, 2008, the Veteran's 
chronic left ankle strain was manifested by slight limitation of 
motion. 

5.  For the period beginning August 27, 2008, the Veteran's 
chronic left ankle strain has been manifested by pain on range of 
motion.

6.  For the period prior to August 27, 2008, the Veteran's 
chronic right ankle strain was manifested by slight limitation of 
motion. 

7.  For the period beginning August 27, 2008, the Veteran's 
chronic right ankle strain has been manifested by pain on range 
of motion. 

8.  The Veteran's fracture of the fifth digit of the left foot 
has not been symptomatic.    

9.  The Veteran has Level I hearing acuity in both the right and 
left ears.

10.  The Veteran's erectile dysfunction is manifested by 
decreased loss of erectile power without penile deformity.

11.  The Veteran's status-post right epididymal cyst and left 
varicocele is manifested by occasional pain.  

12.  The Veteran's migraine headaches occur approximately every 
two days; generally last for about one hour to several hours, 
without vomiting or vision changes; and are controlled by over 
the counter medications.

13.  For the period prior to December 7, 2007, the Veteran's left 
carpal tunnel syndrome was manifested by tingling, numbness, and 
weakness. 

14.  For the period beginning December 7, 2007, the Veteran's 
left carpal tunnel syndrome has been manifested by tingling, 
numbness, weakness, and tenderness to palpation. 

15.  For the period prior to December 7, 2007, the Veteran's 
right carpal tunnel syndrome was manifested by tingling, 
numbness, and weakness. 

16.  For the period beginning December 7, 2007, the Veteran's 
right carpal tunnel syndrome has been manifested by tingling, 
numbness, weakness, and tenderness to palpation. 

17.  For the period prior to August 15, 2008, the Veteran's tinea 
pedis was not shown to affect at least 5 percent of the entire 
body. 

18.  For the period from August 15, 2008, to August 31, 2010, the 
Veteran's tinea pedis affected 10 percent of the entire body and 
required daily anti-fungal treatment.  

19.  For the period beginning September 1, 2010, the Veteran's 
tinea pedis has not been shown to affect at least 5 percent of 
the entire body. 

20.  The evidence does not show that the Veteran's service-
connected disabilities are exceptional or unusual, so that 
referral for extraschedular consideration by designated authority 
is required.


CONCLUSIONS OF LAW

1.  Bilateral plantar fasciitis was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

2.  For the period prior to August 27, 2008, the criteria for an 
initial rating in excess of 10 percent for thoracolumbar spine 
strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Coded 5237, 5243 (2010).

3.  For the period beginning August 27, 2008, the criteria for a 
rating in excess of 20 percent for thoracolumbar spine strain 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5237,  5243 (2010).

4.  For the period prior to August 27, 2008, the criteria for an 
initial compensable rating for chronic left ankle strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2010).  

5.  For the period beginning August 27, 2008, the criteria for a 
rating in excess of 10 percent for chronic left ankle strain have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2010).  

6.  For the period prior to August 27, 2008, the criteria for an 
initial compensable rating for chronic right ankle strain have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2010).  

7.  For the period beginning August 27, 2008, the criteria for a 
rating in excess of 10 percent for chronic right ankle strain 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2010).  

8.  The criteria for an initial compensable rating for fracture 
of the fifth digit of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2010).  

9.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 
(2010).

10.  The criteria for an initial compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.115(b), Diagnostic 
Code 7522 (2010).

11.  The criteria for an initial compensable rating for status-
post right epididymal cyst and left varicocele have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.115(b), Diagnostic Code 7525 (2010).

12.  The criteria for a 10 percent evaluation, but not more, for 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107(West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8100 
(2010).

13.  For the period prior to December 7, 2007, the criteria for 
an initial compensable rating for left carpal tunnel syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.69, 4.124a, Diagnostic Code 8615 (2010).

14.  For the period beginning December 7, 2007, the criteria for 
a rating in excess of 10 percent for left carpal tunnel syndrome 
have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.69, 4.124a, 
Diagnostic Code 8615 (2010).

15.  For the period prior to December 7, 2007, the criteria for 
an initial compensable rating for right carpal tunnel syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.69, 4.124a, Diagnostic Code 8615 (2010).

16.  For the period beginning December 7, 2007, the criteria for 
a rating in excess of 10 percent for right carpal tunnel syndrome 
have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.69, 4.124a, 
Diagnostic Code 8615 (2010).

17.  For the period prior to August 15, 2008, the criteria for an 
initial compensable  rating for tinea pedis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.118, 
Diagnostic Codes 7806, 7813 (2010).

18.  For the period from August 15, 2008, to August 31, 2010, the 
criteria for a rating in excess of 10 percent for tinea pedis 
have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.118, Diagnostic 
Codes 7806, 7813 (2010).

19.  For the period beginning September 1, 2010, the criteria for 
a compensable rating for tinea pedis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.118, 
Diagnostic Codes 7806, 7813 (2010).

20.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.   38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Sufficient notice must inform the claimant (1) of any information 
and evidence not of record that is necessary to substantiate the 
claim; (2) of the information and evidence that VA will seek to 
provide; and (3) of the information and evidence that the 
claimant is expected to provide.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  38 C.F.R. § 3.159(b)(1) 
(2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, VA received an affirmation that was signed 
and dated in August 2005 from the Veteran, in which he 
acknowledged receipt of notice of the Veterans Claims Assistance 
of Act of 2000 (VCAA), which included notice of the VCAA's 
applicability to his service connection claims, what evidence was 
needed to substantiate his claims, and VA's duty to assist him in 
the evidentiary development of his claims.  Since this case 
involves the appeals of initial ratings, fully satisfactory 
notice was delivered after they were adjudicated.  However, the 
RO subsequently readjudicated the claims based on all the 
evidence in a June 2010 supplemental statement of the case.  The 
Veteran was able to participate effectively in the processing of 
his claims. There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency on 
the merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  Additionally, in 
March 2006, the Veteran was informed of the information necessary 
to establish an effective date or disability rating.  In view of 
the signed acknowledgement, which was received by VA prior to the 
March 2006 rating decision on appeal, and subsequent notification 
letters, the Board concludes that the Veteran has been provided 
with VCAA notification that fully complies with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and that there is no error in the timing of 
notice.

With respect to VA's duty to assist, VA obtained all medical 
records relevant to the Veteran's claims.  The Veteran's service 
treatment records are in the claims file.  Furthermore, the 
Veteran was afforded multiple VA examinations with respect to his 
claims.  As set forth in greater detail below, the Board finds 
that the VA examinations in September 2005, August 2008, and 
January 2010 obtained in this case are adequate as they are 
predicated on a review of the claims folder and medical records 
contained therein; contain a description of the history of the 
disabilities at issue; document and consider the Veteran's 
complaints and symptoms; fully address the relevant rating 
criteria; and contain discussions of the effects of the Veteran's 
service-connected disabilities on his occupational and daily 
activities. 

During the course of the appeal, Compensation and Pension hearing 
examination worksheets were revised to include a discussion of 
the effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't of 
Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 
4.10 (2010).  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) 
the United States Court of Appeals for Veterans Claims (Court) 
held that in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused by 
a hearing disability in his or her final report.  Martinak, 21 
Vet. App. at 455.

In this case, the VA examination reports reflect the complaints 
the Veteran had as to the effect of his hearing loss on his daily 
activities and occupation.  In any case, in Martinak, the Court 
noted that even if an audiologist's description of the functional 
effects of the Veteran's hearing disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.  Further, 
there is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's hearing loss 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) 
(2010).  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007). 

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran at every stage of this case.  Additional 
efforts to assist or notify him would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claims.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (noting that the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(indicating that the law requires only that the Board address its 
reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Bilateral Plantar Fasciitis

The Veteran essentially contends that he has bilateral plantar 
fasciitis related to service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a).  
Where chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The problem in this case is that there is no current diagnosis of 
bilateral plantar fasciitis.  On VA examination in September 
2005, the Veteran indicated that he had plantar fasciitis for two 
years which was asymptomatic at rest, but he had pain and 
swelling with standing and walking.  On evaluation, the examiner 
noted that there was no finding of painful motion, edema, 
disturbed circulation, weakness, atrophy, or tenderness.  The 
examiner also noted that there was no obvious limitation of 
function for standing or walking.  As to the Veteran's specific 
claim of plantar fasciitis, the examiner noted that there was no 
pathology to make a diagnosis.  On VA examination in August 2008 
and January 2010, evaluation of the feet revealed that there was 
no callus formation and there was no indication of plantar 
fasciitis on either examination.  Notably, the Veteran has never 
complained of heel pain on evaluation.  In any case, Congress has 
specifically limited entitlement to service- connected benefits 
to cases where there is a current disability.  "In the absence 
of proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, 
service connection for bilateral plantar fasciitis is not 
warranted.
  
To the extent that the Veteran asserts that he in fact does have 
plantar fasciitis, the Board notes that it is now well 
established that laypersons without medical training, such as the 
Veteran, are not competent to comment on medical matters such as 
diagnosis of a disability like plantar fasciitis.  Cf. Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a layperson is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional).

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  Each disability must be viewed in relation to its 
history, with an emphasis on the limitation of activity imposed 
by the disabling condition.  Medical reports must be interpreted 
in light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.2, 4.7.  

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether a 
higher rating is warranted at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board has considered whether further staged ratings are warranted 
and has assigned such ratings as discussed below.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups. 38 C.F.R. § 4.14.  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight- bearing are related considerations.  38 C.F.R. § 
4.45.  For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint. When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  Traumatic arthritis is rated using 
Diagnostic Code 5010, which directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which states 
that degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to each 
such major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray evidence 
of arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 percent 
rating. The above ratings are to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, 
Note 1.  The words slight, moderate, and severe as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just. 38 C.F.R. § 4.6.  It should 
also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6.

     Thoracolumbar Spine Strain

The Veteran contends that his thoracolumbar spine strain is more 
disabling then contemplated by the current 10 percent evaluation 
for the period prior to August 27, 2008, and 20 percent 
evaluation for the period beginning August 27, 2010. 

The Board has evaluated the Veteran's spine disorder under 
multiple diagnostic codes to determine if there is any basis to 
increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's ability 
to engage in ordinary activities, to include employment, as well 
as an assessment of the effect of pain on those activities.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or forward 
flexion of the thoracolumbar spine to 30 degrees or less, or with 
favorable ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, or forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees, 
or combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral body fracture with loss 
of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

Ankylosis is the immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

The spine codes permit evaluation under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. § 
4.71a, Diagnostic Code 5243.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, but 
not limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code. 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each component 
of spinal motion provided are the maximum usable for calculating 
the combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 2.  See also 
38 C.F.R. § 4.71a, Plate V.

Since the initial grant of service connection, the Veteran's 
disability has been assigned a 10 percent rating for the period 
prior to August 27, 2008, and a 20 percent evaluation beginning 
August 27, 2008.  The RO has staged the ratings and the Board 
will also consider entitlement to staged ratings in this case.   
See Fenderson.  

Prior to August 27, 2008

There is no indication of intervertebral disc syndrome, and the 
September 2005 VA examiner specifically indicated that such was 
not present.  Accordingly, the Veteran is not entitled to a 
rating higher based upon incapacitating episodes under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

As the Veteran is not entitled to an increased rating based on 
incapacitating episodes, it is necessary to determine whether he 
is entitled to a higher rating based on his orthopedic and 
neurological manifestations.

Turning first to the orthopedic manifestations, the Board notes 
that in September 2005, the Veteran demonstrated the following 
range of motion of the thoracolumbar spine: flexion was from 0 to 
90 degrees, extension was from 0 to 20 degrees, bilateral lateral 
flexion was from 0 to 30 degrees, right rotation was from 0 to 20 
degrees, and left rotation was from 0 to 15 degrees.  X-rays of 
the spine showed a normal curvature with minimal degenerative 
disc space narrowing at L3-4 with the remaining lumbar levels 
being unremarkable and no abnormality in the posterior elements.  
Without evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis a higher 
rating of 20 percent is not warranted under the General Rating 
Formula for Diseases and Injuries of the Spine.

As to neurological manifestations, the Board notes that 
Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve, and therefore neuritis and neuralgia of 
that nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the knee, 
and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis which is mild, moderate or 
moderately severe in degree, respectively.  A 60 percent rating 
is warranted for severe incomplete paralysis with marked muscle 
atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520. Diagnostic 
Code 8620 refers to neuritis of the sciatic nerve, and Diagnostic 
Code 8720 refers to neuralgia of the sciatic nerve.

The September 2005 VA examiner noted that on neurological 
evaluation, the Veteran demonstrated normal motor and sensory 
function with two positive muscle stretch reflexes at the knees 
and ankles.  A June 2006 VA treatment record noted  negative 
straight leg raise bilaterally, and deep tendon reflexes were 
equal and within normal limits bilaterally.  Additionally, 
treatment records show that the Veteran denied incontinence.  
 
Based on the evidence, the Board finds that there are no 
objective neurological symptoms related to the thoracic spine 
disability to warrant a separate evaluation. Physical examination 
has demonstrated no neurological impairment or sensory deficits. 
Significantly, there is no medical evidence of muscle loss, 
weakness, foot drop, diminished reflexes, altered gait, or any 
form of paralysis which would necessitate a separate disability 
rating for the Veteran's lower extremities.  Nor is there any 
evidence of bowel or bladder difficulties associated with the 
service-connected thoracic spine disability.  The Veteran is, 
thus, not entitled to a separate rating based upon any neurologic 
residuals; there are not independently ratable neurologic 
residuals demonstrated in the clinical data of record.

Consideration has been given to the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59.  The September 2005 examination report noted 
that upon repetitive use or during flare-ups, joint function was 
additionally limited, but not by pain, fatigue, weakness, lack of 
endurance, nor incoordination.  The examiner indicated that he 
was unable to make a determination without resorting to 
speculation on whether pain, fatigue, weakness, lack of 
endurance, or incoordination additionally limited the joint 
function in degrees.  Based on the evidence, the Board concludes 
that the current 10 percent evaluation for the service-connected 
thoracic spine disability adequately portrays any functional 
impairment that the Veteran experiences as a consequence of use 
of his spine.  See DeLuca; see also 38 C.F.R. §§ 4.40, 4.45, 4.59

In light of Fenderson, the Board has considered whether a staged 
rating is appropriate.  However, because the Veteran's symptoms 
remained constant throughout the course of the period on appeal 
and as such additional staged ratings are not warranted.

As the preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Beginning August 27, 2008

There is no indication of incapacitating episodes.  The August 
2008 VA examiner noted that the there were no incapacitating 
episodes within the last year.  Also, during the January 2010 
examination, the Veteran noted the changes in his disabilities 
since his VA examination and did not make any reference to 
incapacitating episodes.  Accordingly, the Veteran is not 
entitled to a rating higher based upon incapacitating episodes 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

As the Veteran is not entitled to an increased rating based on 
incapacitating episodes, it is necessary to determine whether he 
is entitled to a higher rating based on his orthopedic and 
neurological manifestations.

Turning first to the orthopedic manifestations, the Board notes 
that in August 2008, the Veteran demonstrated the following range 
of motion of the thoracolumbar spine: flexion was from 0 to 60 
degrees with pain starting at 40 degrees, extension was from 0 to 
20 degrees with pain starting at 10 degrees, bilateral lateral 
flexion was from 0 to 20 degrees with pain starting at 20 
degrees, and bilateral rotation was from 0 to 20 degrees with 
pain starting at 10 degrees.  On VA examination in January 2010, 
he demonstrated the following range of motion of the 
thoracolumbar spine: flexion was from 0 to 40 degrees with pain 
starting at 40 degrees, extension was from 0 to 10 degrees with 
pain starting at 10 degrees, bilateral lateral flexion was from 0 
to 20 degrees with pain starting at 20 degrees, and bilateral 
rotation was from 0 to 20 degrees with pain starting at 10 
degrees.  On both examinations, it was noted that the Veteran had 
a normal gait, and the spinal curvature was normal without 
lordosis or kyphosis.  Without evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine a higher rating of 40 
percent is not warranted under the General Rating Formula for 
Diseases and Injuries of the Spine.

As to neurological manifestations, the August 2008 VA examination 
report shows that the Veteran had tenderness of the bilateral 
gluteus maximus and no spasm.  The Veteran denied numbness, 
weakness, and bladder or bowel complaints.  It was observed that 
he had a normal gait and there was no truncal ataxia with the 
Vetearn attempting to walk heel to toe.  Sensory evaluation was 
intact to sharp, dull, vibration, and temperature of the 
bilateral lower extremities.  Achilles reflexes were decreased 
one plus in the right ankle and two plus in the left ankle, and 
motor strength was five out of five in the bilateral lower 
extremities with no evidence of muscular atrophy.  Normal tone 
and strength were noted and straight leg raises were positive 
bilaterally.  A treatment record dated on August 11, 2009, shows 
that the Veteran complained of pain in his right leg radiating 
from his lower back for the last two weeks.  The assessment was 
right sciatic nerve involvement.  On VA examination in January 
2010, the Veteran indicated that he had constant pain in his 
right leg which he described as burning; the pain went from his 
lumbar spine to his right lower extremity up to the heels.  He 
complained of occasional numbness on the right leg and he 
reported walking with a limp secondary to his back and leg pain.  
The Veteran had tenderness of the bilateral gluteus maximus and 
no spasms.  Sensory evaluation was decreased to sharp, dull, 
vibration, temperature, and position in the right foot; sensory 
evaluation was intact in the left foot.  Left patellar brisk was 
two plus, and Achilles was one plus on the right ankle and two 
plus on left ankle.  Motor strength was five out of five in the 
lower extremities without evidence of muscle atrophy.  Tone and 
strength were normal. 

The Board notes that the RO granted service connection for right 
lower extremity radiculopathy and assigned a 10 percent 
evaluation effective August 11, 2009.   Physical examination 
demonstrated mild neurological impairment and sensory deficits on 
the right side beginning August 11, 2009.  He has not been shown 
to have neurological symptoms on the left side nor of a severity 
in excess of the 10 percent evaluation on the right side.  
Therefore, an increase in the current evaluation for the right 
lower extremity is not warranted nor is a separate evaluation for 
the left lower extremity warranted.  

Consideration has been also given to the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The August 2008 VA examiner noted that with 
repetition, the Veteran was functionally impaired by five degrees 
secondary to pain.  On VA examination in January 2010, it was 
noted that with repetition the Veteran was not functionally 
impaired secondary to pain, weakness, fatigue, or lack of 
endurance.  Based on the evidence, the Board concludes that the 
current 20 percent evaluation for the service-connected thoracic 
spine disability adequately portrays any functional impairment 
that the Veteran experiences as a consequence of use of his 
spine.  See DeLuca; see also 38 C.F.R. §§ 4.40, 4.45, 4.59

In light of Fenderson, the Board has considered whether a staged 
rating is appropriate.  However, because the Veteran's symptoms 
remained constant throughout the course of the period on appeal 
and as such additional staged ratings are not warranted.

As the preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert.

     Chronic Ankle Strain

The Veteran essentially contends that his chronic left and right 
ankle strain are more severe than contemplated by the current 
non-compensable evaluations assigned to each side for the period 
prior to August 27, 2008, and compensable evaluations assigned 
for the period beginning August 27, 2008.  

Since the initial grant of service connection, the Veteran's 
ankle disabilities have been assigned non-compensable ratings for 
the period prior to August 27, 2008, and compensable ratings for 
the period beginning August 27, 2008.  In an appeal of an initial 
rating, consideration must be given to staged ratings, i.e., 
disability ratings for separate periods of time based on the 
facts found.  See Fenderson.  The Board will thus consider 
entitlement to staged ratings in this case.  It is noted that the 
RO staged the rating by assigning a compensable evaluation for 
each ankle effective August 27, 2008.

The Veteran's bilateral ankle disability is rated under 
Diagnostic Code 5271 which provides for a 10 percent rating where 
there is moderate limitation of motion of the ankle, and for a 
maximum 20 percent evaluation for marked limitation of motion of 
the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero percent 
evaluation, a zero percent evaluation will be assigned when the 
required symptomatology is not shown.  38 C.F.R. § 4.31.

Words such as "slight", "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than applying 
a mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6.  The Board observes that "moderate" is generally 
defined as "tending toward the mean or average amount or 
dimension."  "Severe" is generally defined as "of a great degree: 
serious."  See Merriam-Webster's Collegiate Dictionary, Eleventh 
Edition (2003), 798, 1140.

For VA purposes, normal plantar flexion of the ankle is from 0 to 
45 degrees and normal dorsiflexion of the ankle is from 0 to 20 
degrees.  38 C.F.R. § 4.71a, Plate II.

Prior to August 27, 2008

On VA examination in September 2005, the examiner noted that the 
Veteran's ankles appeared normal.  Range of motion was limited in 
both ankles:  right ankle dorsiflexion was from 0 to 5 degrees 
and plantar flexion was from 0 to 45 degrees, and left ankle 
dorsiflexion was from 0 to 10 degrees and plantar flexion was 
from 0 to 45 degrees.  The examiner was unable to make a 
determination without resorting to speculation on whether pain, 
fatigue, weakness, lack of endurance, and incoordination 
additionally limited the joint function in degrees.  X-rays of 
the bilateral ankles showed normal mineralization without 
fractures or osseous abnormalities or of tissue swelling; joint 
spaces were well-maintained.  A diagnosis of chronic ankle strain 
was noted. 

Based on the evidence, the Board finds that a compensable 
evaluation for either the left or ankle disability is not 
warranted for the period prior to August 27, 2008.  While the 
Veteran demonstrated some limitation of motion of the bilateral 
ankles (dorsiflexion) in September 2005, he demonstrated full 
plantar flexion.  In any case, moderate limitation of motion has 
not been shown.  

The Board has considered whether an increased disability rating 
is warranted for the Veteran's ankle disabilities based on 
functional loss due to pain, weakness, excess fatigability, 
incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 
and 4.59 and the Court's holding in DeLuca.  The September 2005 
VA examiner was unable to make a determination without resorting 
to speculation on whether pain, fatigue, weakness, lack of 
endurance, and incoordination additionally limited the joint 
function in degrees.  Absent additional loss of motion or similar 
functional loss, an increased rating is not warranted under 
DeLuca.

The Board further finds that, since the effective date of service 
connection, there were no distinct periods of time prior to 
August 27, 2008, during which the Veteran's disability was 
compensable.  He is accordingly not entitled to receive a staged 
rating.  Fenderson.

Beginning August 27, 2008

On VA examination on August 27, 2008, the Veteran complained of 
bilateral ankle pain which increased with prolonged standing and 
walking and was relieved by elevation and rest.  He described the 
pain as a constant dull pain; he also complained of stiffness, 
occasional swelling, occasional instability, and locking of the 
bilateral ankles.  While the Veteran complained of fatigability 
and lack of endurance, he denied any history of heat or redness.  
He did not use any assistive devices.  On evaluation, the 
examiner noted that the Veteran's ankles were normal to 
appearance without tenderness to palpation or laxity.  
Dorsiflexion was 0 to 20 degrees bilaterally, and plantar flexion 
was 0 to 45 degrees bilaterally with pain starting at 35 degrees 
bilaterally.  There was an additional loss of five degrees of 
function in the right and there was no change in the left ankle 
with repetition secondary to pain.  There was no varus or valgus 
angulation noted.  There was mild swelling on the right ankle, 
but no swelling or tenderness to palpation in the left ankle.  X-
rays of both ankles demonstrated that the bones and joints were 
intact without evidence of fracture, dislocation, or osseous mass 
lesion; ankle mortises were well-maintained; and there was no 
evidence of soft tissue swelling.  A diagnosis of chronic strain 
of the bilateral ankles was given.  

On VA examination in January 2010, it was noted that the ankles 
were normal to appearance, and there was no tenderness to 
palpation or laxity.  Dorsiflexion was 0 to 20 degrees 
bilaterally and plantar flexion was 0 to 45 degrees bilaterally 
with pain starting at 35 degrees.  With repetition there was no 
change in function in degrees secondary to pain, fatigue, or lack 
of endurance.  Additionally, there was no varus or valgus 
angulation or swelling.  A diagnosis of chronic strain of the 
bilateral ankles was noted.  

Based on the evidence, the Board finds that a rating in excess of 
10 percent for either the left or ankle disability is not 
warranted for the period prior to August 27, 2008.  The Veteran 
has not demonstrated marked limitation of motion of the ankle.  
While he has demonstrated loss of five degrees of motion after 
repetitive motion in the right ankle and pain on range of motion, 
such is not commensurate with moderate limitation to warrant a 
higher rating.  

The Board has considered whether an increased disability rating 
is warranted for the Veteran's ankle disabilities based on 
functional loss due to pain, weakness, excess fatigability, 
incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 
and 4.59 and the Court's holding in DeLuca.  The Veteran 
demonstrated some additional loss of motion on repetitive use of 
the right ankle in August 2008 and that is reflected in the 
current compensable evaluation.   However, during the most recent 
VA examination in January 2010, the examiner noted that with 
repetition there was no change in function in degrees secondary 
to pain, fatigue, or lack of endurance.  Absent additional loss 
of motion or similar functional loss, an increased rating is not 
warranted under DeLuca.

The Board further finds that for the period beginning August 27, 
2008, the Veteran's symptoms remained constant throughout the 
course of the period on appeal and as such additional staged 
ratings are not warranted.  Fenderson.

As the preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert.

     Left Foot

The Veteran essentially contends that his fracture of the fifth 
digit of the left foot is more disabling than contemplated by the 
current non-compensable evaluation.   

Since the initial grant of service connection, the Veteran's left 
foot disability has been assigned a non-compensable rating.  In 
an appeal of an initial rating, consideration must be given to 
staged ratings, i.e., disability ratings for separate periods of 
time based on the facts found.  See Fenderson.  The Board will 
thus consider entitlement to staged ratings in this case.

The Veteran's left foot disability has been evaluated under 
Diagnostic Code 5284 for foot injuries which are evaluated as 
follows: moderate (10 percent); moderately severe (20 percent); 
and severe (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  Actual loss of the use of the foot warrants a 40 percent 
evaluation.  Id.  

On VA examination in September 2005, the Veteran reported that 
his left foot disability was manifested by pain at rest, 
standing, and walking; swelling with standing and walking; and 
his functional impairment was difficulty walking.  On evaluation, 
the examiner noted that there was no finding of painful motion, 
edema, disturbed circulation, weakness, atrophy, or tenderness.  
The examiner also noted that there was no obvious limitation of 
function for standing or walking.  An x-ray of the left foot 
showed normal mineralization, no fractures or osseous 
abnormalities, and well maintained joint spaces.  The diagnosis 
was status-post fracture of the fifth digit of on the left foot. 

On VA examination in August 2008, the Veteran reported occasional 
pain with prolonged walking or standing.  On evaluation, no 
deformity of the left foot was noted.  X-ray of the left foot 
showed that the bones and joint were intact without evidence of 
fracture, dislocation, osseous mass lesion, coalition; there was 
minimal degenerative change at the metatarsophalangeal joint of 
the great toe without hallux valgus.  The diagnosis was fracture 
of the left little toe with no residual symptoms.  

On VA examination in January 2010, the examiner noted that there 
was no pain, redness, tenderness, or decrease range of motion of 
the left foot fifth digit.  The diagnosis was fracture of the 
left little toe with no residual symptoms.

Based on the evidence, the Board finds that a compensable 
evaluation for his fracture of the fifth digit of the left foot 
is not warranted.  The evidence shows that the Veteran has no 
objective manifestations associated with his disability, and 
certainly none which would be commensurate with a moderate 
disability to warrant a higher rating.  

The Board has considered whether an increased disability rating 
is warranted for the Veteran's ankle disabilities based on 
functional loss due to pain, weakness, excess fatigability, 
incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 
and 4.59 and the Court's holding in DeLuca.  Absent additional 
loss of motion or similar functional loss, an increased rating is 
not warranted under DeLuca.

The Board further finds that, since the effective date of service 
connection, there were no distinct periods of time during which 
the Veteran's disability was compensable.  He is accordingly not 
entitled to receive a staged rating.  Fenderson.

As the preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert.

     Bilateral Hearing Loss Disability

The Veteran essentially contends that his bilateral hearing loss 
is more severe than contemplated by the current non-compensable 
rating. 

Since the initial grant of service connection, the Veteran's 
bilateral hearing loss disability has been assigned a non-
compensable rating.  In an appeal of an initial rating, 
consideration must be given to staged ratings, i.e., disability 
ratings for separate periods of time based on the facts found.  
See Fenderson.  The Board will thus consider entitlement to 
staged ratings in this case.

Hearing loss disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in conjunction 
with the average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  The rating schedule establishes 11 
auditory acuity levels designated from Level I for essentially 
normal hearing acuity, through Level XI for profound deafness.  
VA audiometric examinations are conducted using a controlled 
speech discrimination test (Maryland CNC) together with the 
results of a puretone audiometry test.  The vertical lines in 
Table VI (in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel (dB) loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage of 
discrimination and the horizontal column appropriate to the 
puretone dB loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 
4.85) by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For example, 
if the better ear has a numeric designation Level of "V" and the 
poorer ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  See 38 C.F.R. 
§ 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately. The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 dB or less at 
1,000 hertz, and 70 dB or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

The medical evidence of record includes various audiological 
assessments which are discussed in detail immediately below.

The September 2005 VA audiological examination noted the 
following pure tone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
35
35
45
45
LEFT
40
40
40
45

The average pure tone threshold was shown as 40 decibels in the 
right ear and 41decibels in the left ear.  Using the Maryland CNC 
word list, speech recognition was 96 percent bilaterally.   

Reference to 38 C.F.R. § 4.85, Table VI, shows the Veteran's 
right ear hearing loss to be Level I impairment and left ear 
hearing loss to be Level I impairment.

Table VII (Percentage evaluation for hearing impairment) 
indicates that for a right ear with Level I hearing loss and left 
ear with Level I hearing loss, a noncompensable (zero percent) 
rating is assigned.

An August 2007 VA audiogram noted the following pure tone 
thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
35
35
35
55
LEFT
35
35
40
45

The average pure tone threshold was shown as 40 decibels in the 
right ear and 39 decibels in the left ear.  Using the Maryland 
CNC word list, speech recognition was 96 percent in the right ear 
and 100 percent in the left ear.   

Reference to 38 C.F.R. § 4.85, Table VI, shows the Veteran's 
right ear hearing loss to be Level I impairment and left ear 
hearing loss to be Level I impairment.

Table VII (Percentage evaluation for hearing impairment) 
indicates that for a right ear with Level I hearing loss and left 
ear with Level I hearing loss, a noncompensable (zero percent) 
rating is assigned.

The July 2008 VA audiological examination noted the following 
pure tone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
15
20
LEFT
5
15
10
20

The average pure tone threshold was shown as 14 decibels in the 
right ear and 13 decibels in the left ear.  Using the Maryland 
CNC word list, speech recognition was 100 percent bilaterally.   

Reference to 38 C.F.R. § 4.85, Table VI, shows the Veteran's 
right ear hearing loss to be Level I impairment and left ear 
hearing loss to be Level I impairment.

Table VII (Percentage evaluation for hearing impairment) 
indicates that for a right ear with Level I hearing loss and left 
ear with Level I hearing loss, a noncompensable (zero percent) 
rating is assigned.

The January 2010 VA audiological examination noted the following 
pure tone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
20
30
LEFT
10
20
20
25

The average pure tone threshold was shown as 20 decibels in the 
right ear and 19 decibels in the left ear.  Using the Maryland 
CNC word list, speech recognition was 96 percent in the right ear 
and 92 percent in the left ear.   

Reference to 38 C.F.R. § 4.85, Table VI, shows the Veteran's 
right ear hearing loss to be Level I impairment and left ear 
hearing loss to be Level I impairment.

Table VII (Percentage evaluation for hearing impairment) 
indicates that for a right ear with Level I hearing loss and left 
ear with Level I hearing loss, a noncompensable (zero percent) 
rating is assigned.

The Board has also considered the provisions of 38 C.F.R. § 4.86 
governing exceptional patterns of hearing impairment.  However, 
they are not applicable in this case as all four of the specified 
frequencies were not 55 dB or more in either ear.  

Based on these findings, a non-compensable disability evaluation 
for bilateral hearing loss is warranted.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

It is important to note that the results of the above audiometric 
testing do not signify the absence of a significant disability 
associated with the Veteran's bilateral hearing loss disability.  
However, the degree to which this disability affects the average 
impairment of earnings, according to the Rating Schedule, results 
in a noncompensable disability rating.  See Id.; 38 U.S.C.A. § 
1155.  Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As 
such, a compensable evaluation for the Veteran's service-
connected bilateral hearing loss disability is not warranted.

The Board further finds that, since the effective date of service 
connection, there were no distinct periods of time during which 
the Veteran's bilateral hearing loss disability was compensable.  
He is accordingly not entitled to receive a staged rating.  
Fenderson.

As the preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert.

     Erectile Dysfunction

The Veteran essentially contends that his erectile dysfunction is 
more severe than contemplated by the current non-compensable 
evaluation. 

Since the initial grant of service connection, the Veteran's 
disability has been assigned a non-compensable rating.  In an 
appeal of an initial rating, consideration must be given to 
staged ratings, i.e., disability ratings for separate periods of 
time based on the facts found.  See Fenderson.  The Board will 
thus consider entitlement to staged ratings in this case.

The Veteran's disability has been evaluated under Diagnostic Code 
7599-7522.  This specific disability is not listed on the Rating 
Schedule, and the RO assigned Diagnostic Code 7599 pursuant to 38 
C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded by the numbers of the 
most closely related body part and "99."  See 38 C.F.R. § 4.20.  
The RO determined that the most closely analogous diagnostic code 
is 38 C.F.R. § 4.115b, Diagnostic Code 7522, which evaluates 
penis deformity, with loss of erectile power.

Diagnostic Code 7522 provides a 20 percent rating for deformity 
of the penis with loss of erectile power.  No other disability 
rating is provided by this diagnostic code.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522.

In the instant case, it is undisputed that the Veteran has 
erectile dysfunction affecting the quality of his erections as 
noted in the September 2005, August 2008, and January 2010 VA 
examination reports.  The rating criteria, however, also require 
deformity of the penis to warrant a compensable evaluation.  The 
medical evidence in this case is negative for complaint, 
treatment, or findings of penile deformity.  All of the 
examination reports are negative for any such deformity, and the 
Veteran does not contend otherwise.

Unlike special monthly compensation, which is specifically 
designed to compensate veterans for disabilities such as erectile 
dysfunction, the rating schedule is designed with a different 
purpose in mind: to provide compensation for disabilities which 
result in an impairment in earning capacity (i.e. interference 
with employment).  See 38 C.F.R. §§ 3.321(a), 4.1.  Given that 
the Veteran's erectile dysfunction has not (and could not 
possibly have) interfered with his employment, a compensable 
evaluation is not warranted under the schedular criteria.  
Accordingly, the criteria for a compensable evaluation have not 
been met and the Veteran's claim is denied.

The Board further finds that, since the effective date of service 
connection, there were no distinct periods of time during which 
the Veteran's disability was compensable.  He is accordingly not 
entitled to receive a staged rating.  Fenderson.

As the preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert.

     Status-Post Right Epididymal Cyst and Left Varicocele

The Veteran essentially contends that his status-post right 
epididymal cyst and left varicocele is more disabling than 
contemplated by the current non-compensable evaluation.  

Since the initial grant of service connection, the Veteran's 
disability has been assigned a non-compensable rating.  In an 
appeal of an initial rating, consideration must be given to 
staged ratings, i.e., disability ratings for separate periods of 
time based on the facts found.  See Fenderson.  The Board will 
thus consider entitlement to staged ratings in this case.

The Veteran's disability has been evaluated under Diagnostic Code 
7599-7525.  As noted above, the diagnostic codes reflect that the 
RO rated him under a closely analogous diagnostic code.   
Diagnostic Code 7525 provides that this condition be rated 
according to the criteria for urinary tract infections.  A 10 
percent rating is warranted when the condition requires long-term 
drug therapy, one to two hospitalizations per year and/or 
intermittent intensive management.  A rating of 30 percent is 
warranted when there is recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management.  38 
C.F.R. § 4.115a.  If there is poor renal function, then the 
condition should be rated as renal dysfunction.  

The September 2005 VA examiner noted that the Veteran urinated 
four times a day and two times at night with hesitancy when 
beginning urination.  

The August 2008 VA examiner noted the Veteran's report of 
occasional pain due to his cyst and varicocele brought on by 
strenuous activity, there is no pain while at rest.  The pain 
affects his activities of daily living as he cannot do anything 
but rest when he experiences pain. 

There is no indication in the record that the Veteran requires 
long-term drug therapy, one to two hospitalizations per year 
and/or intermittent intensive management.  Therefore, a higher 
rating is not warranted.  

The Board further finds that, since the effective date of service 
connection, there were no distinct periods of time during which 
the Veteran's disability was compensable.  He is accordingly not 
entitled to receive a staged rating.  Fenderson.

As the preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert.

     Migraine Headaches

The Veteran essentially contends that his migraine headaches are 
more severe than contemplated by the current non-compensable 
evaluation. 

Since the initial grant of service connection, the Veteran's 
disability has been assigned a non-compensable rating.  In an 
appeal of an initial rating, consideration must be given to 
staged ratings, i.e., disability ratings for separate periods of 
time based on the facts found.  See Fenderson.  The Board will 
thus consider entitlement to staged ratings in this case.

The Veteran's disability has been evaluated under Diagnostic Code 
8100.  A 10 percent disability rating is provided for headaches 
with characteristic prostrating attacks averaging one in 2 months 
over last several months.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.  A 30 percent disability rating is provided for headaches 
with characteristic prostrating attacks occurring on an average 
once a month over last several months.  Id.  A 50 percent 
disability rating for headaches with very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.  Id.   

The rating criteria do not define "prostrating," nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (quoting 
Diagnostic Code 8100 verbatim but does not specifically address 
the matter of what is a prostrating attack.).  By way of 
reference, the Board notes that according to WEBSTER'S NEW WORLD 
DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 
1080, "prostration" is defined as "utter physical exhaustion or 
helplessness." A very similar definition is found in DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."

On VA examination in September 2005, the Veteran reported that he 
experienced migraine headaches characterized by nausea, pain, 
lightheadedness, and throbbing once a week for two to three days 
causing him to stay in bed and unable to do anything.  He treated 
the headaches with medication, there was no functional impairment 
as a result of the headaches, and he lost three days of work a 
week.  

A June 2006 VA treatment record indicates the Veteran's report 
that the frequency and intensity of his headaches had decreased.  
In September 2006, it was noted that he had daily headaches.  A 
November 2006 neurology consult record noted that the Veteran had 
bifrontal throbbing headaches which were a seven to eight out of 
ten in intensity.  He reported having three to four episodes a 
week, the frequencies of which were increasing with no relieving 
factors.  The clinician noted that the Veteran's headaches were 
complicated by his medication overuse.  A May 2008 private 
treatment record noted that the Veteran had characteristic 
prostrating headaches occurring on average once a month over the 
last several months.  

On VA examination in August 2008, the Veteran reported getting 
migraine headaches every two days with a pain level of nine out 
of ten when the pain got severe and can last from one hour to 
several hours and were relieved by lying down in a quiet room 
with the lights off.   He took Excedrin which provided some 
relief.  He complained of nausea, but denied vomiting or any 
vision changes; he also denied any neurological symptoms.  The 
Veteran reported taking sick leave three or four times the month 
before due to his headaches.  He also indicated that his 
headaches affected his activities of daily living as he could not 
do anything; he must lie down until the headaches resolve.  

A July 2009 private treatment record noted that the Veteran had 
been experiencing a headache for one week.  

On VA examination in January 2010, the Veteran reported that the 
intensity and frequency of his headaches had remained the same 
since his September 2008 examination.  

Based on the evidence, the Board finds that the criteria for a 10 
percent evaluation are met from the date of service connection.  
See Fenderson.  The Veteran experiences headaches on a frequent 
basis (every two days).  However, the Board finds that the 
Veteran's headache symptoms do not meet the criteria of a 30 
percent disability rating.  While the frequency of his headaches 
meets the criteria, the nature of the headaches is much less 
severe than those contemplated in the 30 percent criteria.  For 
example, while the Veteran had to lie down during his episodes, 
there is no evidence of "characteristic prostrating attacks."  
Rather, the Veteran's headaches can last an hour or up to several 
hours, and are controlled by over the counter medications.  
Therefore, a 10 percent evaluation, but not higher, is warranted 
since the date of service connection. 

     Carpal Tunnel Syndrome

The Veteran essentially contends that his left and right carpal 
tunnel syndrome are more severe than contemplated by the non-
compensable evaluations assigned for each wrist prior to December 
7, 2007, and compensable evaluations beginning December 7, 2007.  

The Veteran's disability has been evaluated under Diagnostic 
Codes 8699-8615.  As previously noted, this designation indicates 
that his disability is evaluated by analogy.  Diagnostic Code 
8615 pertains to paralysis of the median nerve.  38 C.F.R. § 
4.124a, Diagnostic Code 8615.  The evidence in this case 
indicates that the Veteran is right-handed.  As the Veteran is 
service-connected for carpal tunnel syndrome for both wrists, the 
Board will apply the criteria applicable to the major extremity 
to the right wrist, and will apply the criteria applicable to the 
minor extremity to the left wrist.  38 C.F.R. § 4.69.

The criteria for evaluating the severity or impairment of the 
median nerve are set forth under Diagnostic Codes 8515, 8615, and 
8715.  Under Diagnostic Code 8515, a 10 percent rating is 
warranted for mild incomplete paralysis of the median nerve.  A 
20 percent rating is warranted for moderate incomplete paralysis 
of the minor extremity.  A 30 percent rating is warranted for 
moderate incomplete paralysis of the median nerve in the major 
extremity.  A 40 percent rating requires severe incomplete 
paralysis of the median nerve in the minor extremity, and a 50 
percent rating is warranted for severe incomplete paralysis of 
the median nerve in the major extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.   Diagnostic Codes 8615 and 8715 address 
the criteria for evaluating paralysis and neuralgia of the median 
nerve, respectively.  The criteria are consistent with the 
criteria for evaluating degrees of neuritis as set forth above.  
38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715.

Since the initial grant of service connection, the Veteran's 
disability has been assigned a non-compensable rating for the 
period prior to December 7, 2007, and a compensable evaluation 
beginning December 7, 2007.  In an appeal of an initial rating, 
consideration must be given to staged ratings, i.e., disability 
ratings for separate periods of time based on the facts found.  
See Fenderson.  The Board will thus consider entitlement to 
staged ratings in this case.  The RO has staged the ratings in 
assigning 10 percent evaluations beginning December 7, 2007. 

Prior to December 7, 2007

On VA examination in September 2005, the Veteran complained of 
tingling and numbness of the fingertips and weakness of both 
hands which flared up once every two to three months lasting for 
a couple of weeks at a time.  He wore a brace, and functional 
impairment included difficulty moving the fingers at times.  On 
evaluation, the examiner noted that the wrists appeared normal 
but there was crepitus along the distal radius of the left wrist.  
Range of motion was limited on the left but normal on the right:  
dorsiflexion was 0 to 70 degrees on the right and 0 to 60 degrees 
on the left, palmar flexion was 0 to 80 degrees bilaterally, 
radial deviation was 0 to 20 degrees bilaterally, and ulnar 
deviation was 0 to 45 degrees bilaterally.  There was normal 
motor and sensory function with 2+ muscle strength reflexes at 
the elbows, Tinel sign was positive bilaterally, and Phalen sign 
was negative bilaterally.  The examiner noted that based on 
objective findings, the joint function was additionally limited 
after repetitive use or during flare-ups, but not by pain, 
fatigue, weakness, lack of endurance, or incoordination.  The 
examiner added that he was unable to make a determination without 
resorting to speculation on whether pain, fatigue, weakness, lack 
of endurance, and incoordination additionally limited the joint 
function in degrees.  A diagnostic test of the left wrist showed 
normal mineralization, no fractures or osseous abnormalities were 
demonstrated, and joint spaces were well-maintained.  The 
diagnosis was tendonitis of the left wrist, bilateral carpal 
tunnel, and status-post bilateral ulnar neuropathy.  

Based on review of the evidence, the Board concludes that the 
evidence does not demonstrate that the Veteran's bilateral carpal 
tunnel syndrome approximated mild incomplete paralysis of the 
median nerve.  While the Veteran complained of tingling and 
numbness, his motor and sensory function was normal.  The Board 
therefore finds that the Veteran's bilateral carpal tunnel 
symptoms are not commensurate with a compensable evaluation.  

The Board further finds that there were no distinct periods of 
time during which the Veteran's disability was compensable.  He 
is accordingly not entitled to receive a staged rating.  
Fenderson.

As the preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert.



Beginning December 7, 2007

A VA treatment record dated December 7, 2007, noted the Veteran's 
complaints of increasing hand and wrist pain along with numbness 
and tingling that wakes him at night.  On examination, the 
Veteran demonstrated positive Tinel's sign and negative Phalen's 
sign.  

A subsequent treatment record dated in January 2008 noted that 
electrodiagnostic screening study showed mild bilateral carpal 
tunnel syndrome.  Likewise, a May 2008 private treatment record 
noted that the Veteran's left and right wrists were manifested by 
mild symptoms. 

On VA examination in August 2008, the Veteran complained of 
bilateral wrist pain at a level of six out of ten.  The pain was 
aggravated by repetitive use of the hands and by typing, carrying 
heavy objects, moving, pushing, pulling, etc, and was relieved by 
rest.  He also reported decreased grip in the bilateral hands, 
difficulty typing, tingling, and burning in the wrists radiating 
to the fingers.  The Veteran indicated that he had been wearing a 
wrist splint for a year with no results and denied taking 
medication for his disability.  On evaluation of the bilateral 
hands and wrists, the examiner noted that there was no anatomic 
defect to the wrist, swelling, heat, instability, weakness, 
tenderness, or redness.  She observed that that there was normal 
dorsiflexion, palmar flexion on radial and ulnar deviation, both 
actively and passively, no pain with range of motion, motor 
strength was 5/5 bilaterally with repetition with no change in 
function, and a positive Tinel and Phalen's sign bilaterally.  
The examiner further noted that the hands had a normal appearance 
without deformity, amputation, ankylosis, erythema, or swelling.  
There was tenderness to palpation on the wrists and palmar aspect 
of the bilateral hands; motor strength of the wrist, hands, and 
digits was 5/5; dexterity was normal; there was no gap between 
the finger and proximal finger crease of the hand on maximal 
flexion of the fingers, and gripping strength was four out of 
five.  It was reported that an electromyogram (EMG) done in 
January 2008 showed bilateral carpal tunnel syndrome. 

On VA examination in January 2010, the examiner noted that there 
were no anatomic defects of the wrist.  There was no swelling, 
heat, instability, weakness, tenderness, or redness.  There was 
normal dorsiflexion, palmar flexion, and radial/ulnar deviation; 
there was no pain with range of motion; motor strength was 5/5 
bilaterally without evidence of muscle atrophy; with repetition 
there was no change in function; and there was a positive Tinel 
and Phalen sign bilaterally.  Evaluation of the hands revealed a 
normal appearance without deformity, amputation, hand calluses, 
erythema, or swelling.  There was tenderness to palpation on the 
wrist and on the palmar aspect of the bilateral hands.  Motor 
strength was 5/5 with normal dexterity and there was no gap 
between the finger and proximal finger crease of the hand on 
maximal flexion of the fingers.  The gripping strength was 
slightly decreased bilaterally and there was no gap between the 
tip of the thumb and the position of the thumb to the tips of the 
fingers.  The Veteran demonstrated full range of motion of all 
the joints of both hands in the index, long, ring, and little 
fingers.  The metatarsophalangeal joint motion was 0 to 90 
degrees, proximal interphalangeal joint motion was 0 to 110 
degrees, and distal interphalangeal joint motion was 0 to 80 
degrees; there was no change in function with repetition.   A 
diagnosis of bilateral carpal tunnel syndrome was noted.    

Based on the evidence, the Board finds that the Veteran's 
bilateral carpal tunnel syndrome more nearly approximates mild 
incomplete paralysis of the median nerve.  While he has 
complained of hand and wrist numbness and tingling, motor 
strength was 5/5 bilaterally without evidence of muscle atrophy 
or other symptoms to demonstrate moderate incomplete paralysis.  
Additionally, his symptoms have been characterized as mild by his 
own clinicians. 

Because the Veteran's symptoms remained constant throughout the 
course of the period on appeal,  additional staged ratings are 
not warranted.  Fenderson.

As the preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert.

     


     Tinea Pedis

The Veteran contends that his tinea pedis is more disabling then 
contemplated by the current non-compensable evaluation for the 
period prior to August 15, 2008, 10 percent evaluation for the 
period prior to September 1, 2010, and non-compensable evaluation 
beginning September 1, 2010. 

The Veteran's disability has been evaluated under Diagnostic 
Codes 7813-7806.  Diagnostic Code 7813 is to be rated as 
disfigurement of the head, face or neck, scars, or dermatitis or 
eczema (Diagnostic Code 7806), depending on the predominant 
disability.  The Board finds that the diagnostic codes pertaining 
to the head, face, and neck, and the scar codes do not are not 
applicable to the Veteran's skin disability of the feet.  
Therefore, the provisions of Diagnostic Code 7806 for dermatitis 
or eczema apply.  

Diagnostic Code 7806 provides a 10 percent rating where at least 
5 percent, but less than 20 percent of the entire body or at 
least 5 percent, but less than 20 percent of exposed areas are 
affected or intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past 12-month period.  
A 30 percent rating is warranted where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are affected, 
or; where systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating is warranted where more than 40 
percent of the entire body or more than 40 percent of the exposed 
areas are affected; or where there is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board notes a revision to the ratings provisions governing 
scars was recently published in the Federal Register.  See 73 
Fed. Reg. 54,708 (Sept. 23, 2008).  It is noted that Diagnostic 
Code 7806 was not affected by these revisions.  The October 2008 
revisions are applicable to an application for benefits received 
by the VA on or after October 23, 2008.  Id.  In this case, the 
Veteran filed his claim in August 2005.  Additionally, the 
Veteran has not requested review under these new criteria. 
Therefore, the post-October 2008 version of the schedular 
criteria does not apply to the instant claim, and no additional 
process or consideration is warranted at this time.

Since the initial grant of service connection, the Veteran's 
disability has been assigned a non-compensable rating for the 
period prior to August 15, 2008; a compensable evaluation from 
August 15, 2008, to August 31, 2010; and a non-compensable 
evaluation beginning September 1, 2010.  The RO has staged the 
ratings and the Board will also consider entitlement to staged 
ratings in this case.   See Fenderson.  

Prior to August 15, 2008

On VA examination in September 2005, the Veteran reported having 
had a rash on the bottom of both feet for the last five years.  A 
diagnosis of tinea pedis on both feet was noted.  

Based on the evidence, a compensable evaluation is not warranted 
as there is no indication that the disability affected at least 5 
percent, but less than 20 percent of the entire body or at least 
5 percent, but less than 20 percent of exposed areas are affected 
or intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period.  Therefore, 
a compensable evaluation is not warranted.  

The Board further finds that there were no distinct periods of 
time during which the Veteran's disability was compensable.  He 
is accordingly not entitled to receive a staged rating.  
Fenderson.

As the preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert.

For the period from August 15, 2008, to August 31, 2010

On VA examination on August 15, 2008, the Veteran reported 
consistent breakouts which he treated with over the counter anti-
fungal treatment on a daily basis.  On examination, the examiner 
observed that there was extensive scaliness on the soles of both 
feet, particularly the arches; there was also scaly fissuring 
between the toes, specifically between the fourth and fifth toe 
of both feet.  The examiner noted an assessment of tinea pedis 
with a history of tinea cruris (which was not present on that 
day).  Involvement of the body surface was approximately 10 
percent, exposed body surface area was zero percent.  

On VA examination in January 2010, the examiner noted that the 
Veteran had intermittent episodes of recurrence of his skin 
disability.  She indicated that the percentage of the exposed 
body affected was zero percent and the percentage of the entire 
body affected was zero percent.  There was no scarring, 
disfigurement, ulceration, exfoliation, crusting, acne, or 
chloracne.  A diagnosis of inactive eczema was noted.  

Based on the evidence, the Board finds that an evaluation in 
excess of the current 10 percent is not warranted.   There has 
been no showing that 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas are affected, or systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  

In light of Fenderson, the Board has considered whether a staged 
rating is appropriate.  However, because the Veteran's  symptoms 
remained constant throughout the course of the period on appeal 
and as such staged ratings are not warranted.

As the preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert.



Beginning September 1, 2010

As of September 1, 2010, there is no evidence that the disability 
affected at least 5 percent, but less than 20 percent of the 
entire body or at least 5 percent, but less than 20 percent of 
exposed areas are affected or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs were required 
for a total duration of less than six weeks during the past 12-
month period.  Therefore, a compensable evaluation is not 
warranted.  

In light of Fenderson, the Board has considered whether a staged 
rating is appropriate.  However, because the Veteran's  symptoms 
remained constant throughout the course of the period on appeal 
and as such staged ratings are not warranted.

As the preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.  However, the Board 
can address the matter of referral of a disability to appropriate 
VA officials for such consideration.

Specific to hearing loss claims, the Court in Martinak v. 
Nicholson, 21 Vet. App. 447, 453-4 (2007) held that a VA 
audiologist must fully describe the functional effects caused by 
a hearing disability in the final report of the examination to 
facilitate determinations regarding extraschedular consideration.  
See Martinak, 21 Vet. App. at 455.  The Court noted that unlike 
the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does 
not rely exclusively on objective test results to determine 
whether an extraschedular rating is warranted.

The various VA examiners have described the effects of hearing 
loss on occupational functioning and daily activities.  
Therefore, the Board finds that the evidence of record is 
sufficient for the Board to consider whether referral for an 
extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the 
Court's decision in Martinak, there is a three-step inquiry for 
determining whether a veteran is entitled to an extraschedular 
rating.  First, the Board must determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for service-connected 
bilateral hearing loss is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's hearing 
loss with the established criteria found in the rating schedules 
for hearing loss shows that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate [which it manifestly 
is not], the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms." The 
Board has been unable to identify an exceptional or unusual 
disability picture, and neither has the Veteran.

The Veteran has not been hospitalized for any of his service-
connected disabilities.

Additionally, there is no indication in the record that the 
Veteran's various disabilities cause any unusual employment 
impairment.  The record indicates that the Veteran's spine 
disability results in difficulty with prolonged standing, 
walking, bending, and squatting at work; his ankle disabilities 
affect his ability to work in that he has difficulty walking and 
standing; his migraines cause him to take three to four days of 
sick leave a month; his carpal tunnel syndrome affects his 
ability to type; his epididymal cyst and left varicocele cause 
him to sit down whenever pain sets in; and his hearing disability 
results in difficulty with hearing.  However, there is nothing in 
the record to indicate that any of the Veteran's service-
connected disabilities cause impairment with employment over and 
above that which is contemplated in the currently assigned 
disability evaluation.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

Finally, the Board is cognizant of the ruling of the Court in 
Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court 
held that a claim for a total rating based on unemployability due 
to service-connected disability (TDIU), either expressly raised 
by the Veteran or reasonably raised by the record involves an 
attempt to obtain an appropriate rating for a disability and is 
part of the claim for an increased rating.  In this case, the 
Veteran has not argued, and the record does not otherwise 
reflect, that his disabilities render him totally unemployable.  
Accordingly, the Board concludes that a claim for TDIU has not 
been raised.







ORDER

Service connection for bilateral plantar fasciitis is denied.

For the period prior to August 27, 2008, entitlement to an 
initial rating in excess of 10 percent for thoracolumbar spine 
strain is denied. 

For the period beginning August 27, 2008, entitlement to a rating 
in excess of 20 percent for thoracolumbar spine strain is denied. 

For the period prior to August 27, 2008, entitlement to an 
initial compensable rating for chronic left ankle strain is 
denied. 

For the period beginning August 27, 2008, entitlement to a rating 
in excess of 10 percent for chronic left ankle strain is denied. 

For the period prior to August 27, 2008, entitlement to an 
initial compensable rating for chronic right ankle strain is 
denied. 

For the period beginning August 27, 2008, entitlement to a rating 
in excess of 10 percent for chronic right ankle strain is denied. 

Entitlement to an initial compensable rating for fracture of the 
fifth digit of the left foot is denied.   

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to an initial compensable rating for erectile 
dysfunction is denied. 

Entitlement to an initial compensable rating for status-post 
right epididymal cyst and left varicocele is denied. 

Entitlement to a 10 percent rating, but not more, for migraine 
headaches is granted subject to the regulations governing the 
award of monetary benefits. 

For the period prior to December 7, 2007, entitlement to an 
initial compensable rating for left carpal tunnel syndrome is 
denied. 

For the period beginning December 7, 2007, entitlement to a 
rating in excess of 10 percent for left carpal tunnel syndrome is 
denied. 

For the period prior to December 7, 2007, entitlement to an 
initial compensable rating for right carpal tunnel syndrome is 
denied. 

For the period beginning December 7, 2007, entitlement to a 
rating in excess of 10 percent for right carpal tunnel syndrome 
is denied. 

For the period prior to August 15, 2008, entitlement to an 
initial compensable rating for tinea pedis is denied. 

For the period from August 15, 2008, to August 31, 2010, 
entitlement to a rating in excess of 10 percent for tinea pedis 
is denied. 

For the period beginning September 1, 2010, entitlement to a 
compensable rating for tinea pedis is denied. 




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


